          Case 2:20-mj-01780-DUTY Document 11 Filed 04/21/20 Page 1 of 1 Page ID #:19
 Name & Address:


                                                                                                                      U.S. DISTRICT COURT



                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA                            CENTR,gL
 United States of America                                                                                                               C~~ u! I ~~`~; s
                                                                            cnsE rruMSEx:               ~~ u
                                                                                                       ' r'r                  '             ._.___..
                                                                                                       MJ 20-1780
                                                         PLAINTIFFS)
                                    v.
                                                                                 FINAL COMMITMENT AND WARRANT OF REMOVAL
 Jonathan Cortez,                                                                     Southern         District of         California
                                                       DEFENDANT(S).        At                         San Diego
                                                                                                         ~Ctry~

To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy of this Commitment,to the custodian of a place ofconfinement within the District of Origin, approved by the
Attorney General of the United States, where the defendant shall be received and safely kept until discharged in due course of law.

This defendant was arrested in this District after the filing of a(n):
❑ Indictment                   ❑         Information                  ❑          Complaint               ❑           Order of court
❑ Pretrial Release             [~        Probation                    ❑          Supervised Release      D           Violation Notice
  Violation Petition                     Violation Petition                      Violation Petition

charging him or her with (brief description of offense)


❑      in violation of Title                                  United States Code, Section (s)

❑      in violation ofthe conditions of his or her pretrial release imposed by the court.

I~ in violation of the conditions of his or her supervision imposed by the court.
The defendant has now:
[~duly waived arrival of process.
  duly waived identity hearing before me on 4/21/2020
 G~
 G~
  duly waived preliminary hearing before me on 4/21/2020
 ❑had a preliminary hearing before me on                                                ,and it appears that there is probable cause
  to believe that the offense so charged has been committed and that the defendant has committed it.
❑ had an identity hearing before me on                                          and it a ears that the defendant is the     son
  named as charged, and:
  ❑~/ Bail has been set at $                                 but has not been posted.
  fJ No bail has been set.
  L~ Permanent detention has been ordered.
  ❑ Temporary detention has been ordered.
 April 21, 2020                                                                      Michael R. Wilner
Date                                                      United States Magistrate Judge
                                                                     RETURN
Received this commitment and designated prisoner on                                                       ,and on                            ,
committed him to                                                                                 and left with the custodian at the same time
a certified copy ofthe within temporary commitment.
                                                          United States Marshal, Central District of California

Date                                                      Deputy

M-15 (01/09)                                  FINAL COMMITMENT AND WARRANT OF REMOVAL
